Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials; o Soliciting Material Pursuant to §240.14a-12 THE PHOENIX COMPANIES, INC. (Name of the Registrant as Specified In Its Charter) OLIVER PRESS PARTNERS, LLC OLIVER PRESS INVESTORS, LLC AUGUSTUS K. OLIVER CLIFFORD PRESS DAVENPORT PARTNERS, L.P. JE PARTNERS, L.P. OLIVER PRESS MASTER FUND, L.P. JOHN CLINTON CARL SANTILLO (Name(s) of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A For Immediate Distribution OLIVER PRESS PARTNERS MAILS DEFINITIVE PROXY STATEMENT TO THE PHOENIX COMPANIES SHAREHOLDERS NEW YORK, NY, March 19, 2008  Oliver Press Partners, LLC, a New York based investment management firm whose funds own approximately 5% of The Phoenix Companies, Inc.s (NYSE:PNX) common stock, today announced the filing of its definitive proxy statement with the Securities and Exchange Commission in connection with its planned solicitation of proxies at the May 2, 2008 Annual Meeting of Shareholders.
